[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Conn. General Statutes Sec. 33-384(b) provides that "the court shall . . . determine the fair value of the petitioner's shares as of the day prior to the date on which such petition was filed . . . ."
The petition in this matter was filed on August 11, 1992. The parties agree that Mr. Haehl was 75 years of age on August 10, 1992. The 1986 Life Expectancy Table furnished to the court shows that a male of Mr. Haehl's age has a life expectancy of CT Page 8356 9.1 years.
BALLEN, J.